659 So. 2d 1222 (1995)
Todd Carlton SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2217.
District Court of Appeal of Florida, Fourth District.
August 23, 1995.
Todd Carlton Smith, Starke, pro se appellant.
No appearance required for appellee.
STEVENSON, Judge.
In this appeal, pro se petitioner, Todd Smith, challenges the lower court's denial of his Rule 3.800 motion to correct illegal sentence, arguing that the trial court failed to *1223 award him credit for incentive gain time after revoking his probation. Because we find that the trial court properly awarded the gain time which petitioner seeks, we affirm.
Upon violation of the probationary portion of a split sentence, the trial court sentenced Smith to twelve years incarceration and ordered that Smith be given "credit for all time previously served" in the Department of Corrections prior to resentencing. We interpret the trial court's order as correctly allowing Smith credit for time actually served as well as earned gain time because the offense occurred prior to October 1, 1989. See State v. Green, 547 So. 2d 925 (Fla. 1989); Harrington v. State, 609 So. 2d 712 (Fla. 4th DCA 1992); § 948.06(6), Fla. Stat. (1989); Ch. 89-531, Laws of Florida. It is not the trial court's province to calculate the amount of incentive gain time due to a prisoner; that function is to be performed by the Department of Corrections. Walker v. State, 619 So. 2d 518 (Fla. 1st DCA 1993).
DELL and KLEIN, JJ., concur.